PER CURIAM.
This is an appeal by the plaintiffs below from an adverse summary judgment. Plaintiffs were lessees of an apartment in a building owned and operated by the defendant. The plaintiff Lillian Grace was injured when she fell in the private parking lot maintained by the defendant. The fall occurred after she left her car and was proceeding from the parking lot to the apartment building. The walkway from the lot was blocked by a parked car. Bumper logs had been placed at the edge of the lot where it bordered on the grass. The edge of the lot was sandy. The bumper log at the point where the plaintiff Lillian Grace was leaving the lot was partially rotten, and a piece of the log had fallen from the log and become lodged in the sand. The plaintiff Lillian Grace fell when she tripped over that partially buried piece of wood. The order granting summary judgment does not disclose whether the trial court concluded that the defendant had proved conclusively that no genuine issues of fact existed with regard to negligence of the defendant, or that the evidence submitted established beyond issue that the plaintiff Lillian Grace was guilty of contributory negligence as a matter of law. See Holl v. Talcott, Fla.1966, 191 So.2d 40, 43; and opinion on rehearing, at pp. 47-48. In our opinion neither of those conclusions would be justified on the record, from examination of which it appears there were genuine issues of fact bearing on negligence and contributory negligence which could not properly be resolved or tried on the hearing on motion for summary judgment. Accordingly, the judgment is reversed, and the cause is remanded for further proceedings.